Citation Nr: 0618900	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-21 441	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for right lung cancer, status post lobectomy.

2.  Entitlement to an initial rating higher than 10 percent 
for a residual scar from the lobectomy.


REPRESENTATION

The veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1967 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In May 2006, to support his claims, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  

Unfortunately, however, because further development of the 
evidence is required before the Board can decide this case, 
this appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC).  VA will notify the veteran if 
further action is required on his part.
 

REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II).

Furthermore, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim - including the 
degree of disability and the effective date of an award.  
Dingess/Hartman  v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755, at *8 (Vet. App. March 6, 2003).  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  

In this case, the veteran was provided a VCAA notice letter 
in February 2002 - prior to the RO's initial adjudication of 
his claims in September 2002.  That letter correctly 
apprised him of the evidence needed to substantiate his 
claims for service connection, which were granted in the 
September 2002 decision now at issue.  His September and 
October 2002 notices of disagreement (NODs) contested the 
initial ratings assigned for the disabilities just service 
connected.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
So at that point, the RO should have sent him another VCAA 
letter apprising him of the evidence necessary to 
substantiate his downstream claims for higher initial 
disability ratings, but instead sent him letters in July 
2003 and March 2006 again notifying him of the evidence 
needed to substantiate his initial claim for service 
connection.

The RO issued statements of the case (SOCs) in July 2003 
correctly notifying the veteran of the criteria used to rate 
his disabilities, and citing the applicable statutes and 
regulations.  In April and May 2006 letters, the RO also 
provided him with additional information pertaining to the 
disability rating and effective date elements of his claims 
pursuant to the Dingess decision.  Nevertheless, the Court 
has held that the duty to notify cannot be satisfied by 
reference to various post-decisional communications.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006).  
So a remand is required so a corrected VCAA notice can be 
provided.

Also on remand, the veteran should be re-examined to assess 
the severity of his disabilities.  VA examinations and 
pulmonary functions tests (PFTs) conducted in July 2001, 
April 2002, August 2002, November 2003, and December 2005, 
did not address all the criteria used to evaluate the 
residuals of his respiratory condition.  This disability is 
rated under Diagnostic Code (DC) 6844 using the following 
General Rating Criteria for Restrictive Lung Disease:

Forced Expiratory Volume in one second (FEV-1) 
less than 40 percent of predicted value, or; the 
ratio of FEV-1 to Forced Vital Capacity (FEV-
1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient 
oxygen therapy........................100

FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40- to 55- 
percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory 
limit)....................................................60

FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) 56 to 65 
percent predicted...................30

FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) 66 to 80 
percent of predicted................10

See 38 C.F.R. § 4.97, DC 6844.

The reports of the aforementioned VA examinations and PFTs 
addressed some, but not all, of the criteria under DC 6844.  
Specifically, these reports did not address DLCO (SB) or 
maximum oxygen consumption.  So, as mentioned, another VA 
examination is needed to address these pertinent rating 
criteria.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1994).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran another VCAA letter.  
This additional letter must specifically 
concern his claims for higher initial 
ratings for right lung cancer, status post 
lobectomy, and for the residual scar.  See 
Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  [Note:  The several prior 
letters either addressed the wrong issue, 
i.e., service connection even after it 
already had been granted, or were not sent 
until long after the fact and the claims 
have not been readjudicated since 
providing fully content-complying VCAA 
notice - as required by the Court's 
recent holding in Mayfield v. Nicholson, 
444 F.3d 1328, 1334 (Fed. Cir. 2006).]

2.  Schedule the veteran for a VA pulmonary 
examination to determine the current 
severity of his service-connected 
respiratory condition.  

All necessary testing should be done, 
including PFT and any other appropriate 
testing.  The examiner should review the 
results of any testing prior to completion 
of the examination report.

The results of the PFT should be recorded 
in the appropriate manner for rating 
purposes, to include:  a) the percentage of 
predicted of FEV-1; b) the ratio of FEV-1 
to FVC 
(FEV-1/FVC); c) the percentage of predicted 
of DLCO (SB); and  d) the maximum exercise 
capacity as measured by oxygen consumption 
(ml/kg/min) with cardiac or respiratory 
limitation.  The examiner should also 
determine whether the veteran has:  e) cor 
pulmonale (right heart failure); f) right 
ventricular hypertrophy; g) pulmonary 
hypertension; h) episodes of acute 
respiratory failure; and i) a requirement 
of outpatient oxygen therapy.

The examination report should be completely 
legible.  If an examination form is used to 
guide the examination, the submitted 
examination report must include the 
questions to which answers are provided.

The claims folder is to be made available 
to the examiner, and the examiner is asked 
to indicate that he or she has reviewed the 
claims folder.  A copy of this remand 
should also be provided.  

If an opinion cannot be rendered in 
response to these questions, please explain 
why this is not possible or feasible.

3.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  Then readjudicate the veteran's claims 
in light of any additional evidence 
obtained.  If they are not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it to 
him and his representative.  Give them time 
to respond before returning the case to the 
Board for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


